UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-23367 BIRNER DENTAL MANAGEMENT SERVICES, INC. (Exact name of registrant as specified in its charter) COLORADO 84-1307044 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1777 S. HARRISON STREET, SUITE 1400 DENVER, COLORADO (Address of principal executive offices) (Zip Code) (303) 691-0680 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding as of May 10, 2011 Common Stock, without par value Index BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q PART I - FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Balance Sheets as of December 31, 2010 and March 31, 2011 (Unaudited) 3 Unaudited Condensed Consolidated Statements of Income for the Quarters Ended March 31, 2010 and 2011 4 Unaudited Condensed Consolidated Statements of Shareholders’ Equity and Comprehensive Income as of March 31, 2011 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Quarters Ended March 31, 2010 and 2011 6 Unaudited Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6. Exhibits 24 Signatures 25 2 Index PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, March 31, ASSETS ** (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $315,333 and $308,206, respectively Deferred tax asset Income tax receivable - Prepaid expenses and other assets Total current assets PROPERTY AND EQUIPMENT, net OTHER NONCURRENT ASSETS: Intangible assets, net Deferred charges and other assets Notes receivable Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Accrued payroll and related expenses Income taxes payable Current maturities of long-term debt Liabilities related to discontinued operations Total current liabilities LONG-TERM LIABILITIES: Deferred tax liability, net Long-term debt, net of current maturities Other long-term obligations Total liabilities SHAREHOLDERS' EQUITY: Preferred Stock, no par value, 10,000,000 shares authorized; none outstanding - - Common Stock, no par value, 20,000,000 shares authorized;1,850,716 and 1,852,327 shares issued and outstanding, respectively Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ **Derived from the Company’s audited consolidated balance sheet at December 31, 2010. The accompanying notes are an integral part of these financial statements. 3 Index BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Quarters Ended March 31, REVENUE: $ $ DIRECT EXPENSES: Clinical salaries and benefits Dental supplies Laboratory fees Occupancy Advertising and marketing Depreciation and amortization General and administrative Contribution from dental offices CORPORATE EXPENSES: General and administrative 1,184,167 1,019,061 Depreciation and amortization OPERATING INCOME Interest expense, net INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES Income tax expense INCOME FROM CONTINUING OPERATIONS DISCONTINUED OPERATIONS (Note 9): Operating (loss) attributable to assets disposed of ) - Income tax benefit - LOSS ON DISCONTINUED OPERATIONS ) - NET INCOME $ $ Net income per share of Common Stock - Basic Continuing Operations $ $ Discontinued Operations ) - Net income per share of Common Stock - Basic $ $ Net income per share of Common Stock - Diluted Continuing Operations $ $ Discontinued Operations ) - Net income per share of Common Stock - Diluted $ $ Cash dividends per share of Common Stock $ $ Weighted average number of shares of Common Stock and dilutive securities: Basic Diluted Corporate expenses - general and administrative includes $150,329 of stock-based compensation expense pursuant to ASC Topic 718 and $84,349 related to a long-term incentive program for the quarter ended March 31, 2010 and $43,019 of stock-based compensation expense pursuant to ASC Topic 718 and $81,414 related to a long-term incentive program for the quarter ended March 31, 2011. The accompanying notes are an integral part of these financial statements. 4 Index BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (UNAUDITED) Common Stock Other Shares Amount Comprehensive Income Retained Earnings Shareholders' Equity BALANCES, December 31, 2010 $ $ ) $ $ Common Stock options exercised - Purchase and retirement of Common Stock ) ) - - ) Dividends declared on Common Stock - - - ) ) Stock-based compensation expense - - - Other comprehensive income - - - Net income, three months ended March 31, 2011 - - - BALANCES, March 31, 2011 $ $ ) $ $ STATEMENT OF COMPREHENSIVE INCOME FOR QUARTER ENDED MARCH 31, 2011 (UNAUDITED) Net income $ Other comprehensive income Comprehensive income $ The accompanying notes are an integral part of these financial statements. 5 Index BIRNER DENTAL MANAGEMENT SERVICES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Quarters Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Provision for doubtful accounts Provision for deferred income taxes (1
